Name: Commission Regulation (EC) No 2497/98 of 19 November 1998 on the issuing of export licences for wine-sector products
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  agricultural activity;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities20. 11. 98 L 311/3 COMMISSION REGULATION (EC) No 2497/98 of 19 November 1998 on the issuing of export licences for wine-sector products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1685/ 95 of 11 July 1995 on arrangements for issuing export licences for wine-sector products (1), as last amended by Regulation (EC) No 1354/97 (2), and in particular Article 3(3) thereof, Whereas Article 55(7) of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine (3), as last amended by Regulation (EC) No 1627/98 (4), limits the grant of export refunds for wine-sector products to the volumes and expenditure contained in the Agreement on Agriculture concluded during the Uruguay Round multilateral trade negotiations; Whereas Article 3 of Regulation (EC) No 1685/95 lays down the conditions under which the Commission may take specific measures to prevent an overrun of the quantity laid down or the budget available under the said Agreement; Whereas, on the basis of information on export licence applications available to the Commission on 18 November 1998, the quantity still available for the period until 15 January 1999 referred to in Article 1a(1) of Regu- lation (EC) No 1685/95, could be exceeded unless the issue of export licences with advance fixing of the refund is restricted; whereas, therefore, a single percentage for the acceptance of applications submitted between 16 and 17 November 1998 should be applied and the submission of applications and the issue of licences suspended until 15 January 1999, HAS ADOPTED THIS REGULATION: Article 1 1. Export licences with advance fixing of the refund for wine-sector products for which applications are submitted between 16 and 17 November 1998 under Regulation (EC) No 1685/95 shall be issued for 47,9 % of the quant- ities requested. 2. The issue of export licences for wine-sector products for which applications are submitted from 18 November 1998 and the submission of export licence applications from 20 November 1998 shall be suspended until 15 January 1999. Article 2 This Regulation shall enter into force on 20 November 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 November 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 161, 12. 7. 1995, p. 2. (2) OJ L 186, 16. 7. 1997, p. 9. (3) OJ L 84, 27. 3. 1987, p. 1. (4) OJ L 210, 28. 7. 1998, p. 8.